DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments (pages 6-7 of Remarks) have been fully considered and found to be persuasive since neither Matsubara nor Suzuura discloses the new limitation which recites that the discharge ports are formed on an inner circumferential surface of the end plates. However, upon further search and consideration, a new ground(s) of rejection has been made over Takahashi (US 2015/0137632) in view of Suzuura et al. (JP 2009232557). The details of this rejection will be explained below in the Claim Rejections section of this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0137632) in view of Suzuura et al. (JP 2009232557, hereinafter “Suzuura”, English translation already on file).
Regarding claim 1, Takahashi discloses (see figs. 1-2) a cooling mechanism ([0034-0035]) to be provided for a vehicle electric motor ([0033]) that includes: a rotor (20); a stator (30) disposed on an outer peripheral side of the rotor (20); and a stator coil (35) wound on the stator (30), 
wherein the rotor (20) includes a rotor shaft (13), a rotor core (21) disposed on an outer periphery of the rotor shaft (13) and unrotatable relative to the rotor shaft (13), and first and second end plates (26) disposed on respective opposite sides (see figs. 1-2) of the rotor core (21) that are opposite to each other in an axial direction of the rotor shaft (13), the first and second end plates (26) being disk-shaped (“plates”, “annular shape”, [0045]), 
wherein the cooling mechanism comprises: a coolant oil passage (13a, 22a, [0039]) provided between the rotor core (21) and the rotor shaft (13) and extending in the axial direction of the rotor shaft (13), the coolant oil passage including a plurality of passage portions (22a, see fig. 3) arranged in a circumferential direction of the rotor core (21, see fig. 3), the plurality of passage portions (22a) including a plurality of first passage portions (flowing towards upper end plate, see “FPP” on annotated fig. 2) and a plurality of second passage portions (flowing towards lower end plate, see “SPP” on annotated fig. 2); 
an oil supply passage (61, [0035]) provided inside the rotor shaft (13) and held in communication with the coolant oil passage (13a, 22a, [0039]); 
a plurality of first discharge ports (upper “26a”, see fig. 2, [0045]) which is held in communication with the plurality of first passage portions (FPP) of the coolant oil passage and which is provided in the first end plate (upper “26” in fig. 2), such that the plurality of first discharge ports (upper “26a” see fig. 2) extends through the first end plate (upper “26”, see fig. 2) in the axial direction of the rotor shaft (13), the plurality of first discharge ports (upper “26a”) being formed by first grooves on an inner circumferential surface ([0045], see fig. 2) of the first end plate (upper “26”); and 
a plurality of second discharge ports (lower “26a”, see fig. 2) which is held in communication 

    PNG
    media_image1.png
    406
    382
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    256
    599
    media_image2.png
    Greyscale

Takahashi does not disclose that the plurality of first discharge ports and the plurality of second discharge ports are alternately arranged in the circumferential direction of the rotor core as seen in the 

However, Suzuura teaches (see figs. 4A-4B, [0033-0037]) a plurality of first discharge ports (52) and the plurality of second discharge ports (62) which are alternately arranged in the circumferential direction (see figs. 4A-4B) of the rotor core as seen in the axial direction of the rotor shaft (see axial top view shown in figs. 4A-4B), and are equi-angularly spaced apart from- 20 - each other (see figs. 4A-4B) in the circumferential direction as seen in the axial direction of the rotor shaft (see axial top view shown in figs. 4A-4B).

    PNG
    media_image3.png
    305
    523
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in Takahashi’s cooling mechanism, the recited arrangement, in order to provide more evenly cooling to the rotor and magnets, as taught by Suzuura ([0037]).

Regarding claim 3, Takahashi in view of Suzuura discloses the cooling mechanism according to claim 1. Takahashi further discloses that each of the plurality of passage portions (22a) of the coolant oil passage is defined by a groove (see fig. 3) that is provided in an inner circumferential surface of the rotor core (21, see fig. 3).
Regarding claim 4, Takahashi in view of Suzuura discloses the cooling mechanism according to claim 1. Takahashi further discloses that each of the plurality of first passage portions (FFP, see annotated fig. 2) of the coolant oil passage (22a, see fig. 2) is held in communication with a corresponding one of the plurality of first discharge ports (see upper “26a” in fig. 2), and is located in a substantially same position (they are aligned, see fig. 2) as the corresponding one of the plurality of first discharge ports (upper “26a”) as seen in the axial direction of the rotor shaft (13), and wherein each of the plurality of second passage portions (SPP) of the coolant oil passage is held in communication with a corresponding one of the Reply to Office Action of September 21, 2021plurality of second discharge ports (lower “26a”, see fig. 2), and is located in a substantially same position (aligned, see fig. 2) as the corresponding one of the plurality of second discharge ports (lower “26a”, see fig. 2) as seen in the axial direction of the rotor shaft (13).

    PNG
    media_image4.png
    288
    372
    media_image4.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2015/0137632) in view of Suzuura (JP 2009232557), as applied to claim 1 rejection, and further in view of Ohashi et al. (US 2013/0038151, hereinafter “Ohashi”).

Regarding claim 5, Takahashi in view of Suzuura discloses the cooling mechanism according to claim 1. Takahashi further discloses the first grooves (22a) and second grooves (26a) but does not specifically discloses that they have a semi-circular shape as seen in the axial direction of the rotor 
However, Ohashi teaches (see figs. 13a-13c, [0121], [0138]) changing the cooling passage grooves (35c) to a desired shape including the semi-circular shape (see fig. 13b).

    PNG
    media_image5.png
    441
    234
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the cooling mechanism of Takahashi in view of Suzuura, the grooves having a semi-circular shape as seen in the axial direction of the rotor shaft, since the specific shape of the grooves can be modified as desired and still provide good cooling efficiency, as taught by Ohashi ([0120-0121], [0128], [0135], [0137-0138]).

Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in the cooling mechanism of Takahashi in view of Suzuura, the recited groove shape, since it has been held that changes in shape that would not render a different unexpected result cannot be relied upon to patentably distinguish the claimed invention from the prior 
Allowable Subject Matter

Claim 6 is objected to as being dependent upon a rejected claim, but would be allowable if rewritten in independent form including all of the limitations of claim 1. The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 6, the limitations: “wherein the rotor includes a rotor-core supporting portion which supports the rotor core, the rotor-core supporting portion including a brim portion that extends radially from an outer circumferential surface of the rotor shaft, a cylindrical portion that is connected to an outer peripheral end portion of the brim portion, and a flange portion that extends radially outwardly from one of opposite end portions of the cylindrical portion which are opposite to each other in the axial direction of the rotor shaft, and wherein the flange portion includes a plurality of through-holes extending in the axial direction of the rotor shaft and passing throughout a thickness of the flange portion, each of the plurality of through-holes being held in communication with a corresponding one of the plurality of second discharge ports” in the combination as claimed, are neither anticipated nor made obvious over the prior art made of record.
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Moraza whose telephone number is 571-270-1205. The examiner can normally be reached Monday to Friday from 10:00 AM - 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER MORAZA/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834